

116 S1549 IS: Labor Leave Act
U.S. Senate
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1549IN THE SENATE OF THE UNITED STATESMay 20, 2019Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Family and Medical Leave Act of 1993 to ensure that employees on leave under the Act
 maintain health coverage during an employer lockout.1.Short titleThis Act may be cited as the Labor Leave Act.2.Maintenance of employee benefits during an employer lockout(a)CoverageSection 104(c)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(1)) is amended—(1)by striking Except and inserting the following:(A)In generalExcept;(2)by striking the period and inserting and shall maintain the coverage in a situation in which the employer engages in a lockout during the leave period.; and(3)by adding at the end the following:(B)Changes in health benefits or plansExcept with respect to a change that results from a lockout described in subparagraph (A)—(i)if an employer provides a new health plan or benefits or changes a health plan or benefits while an employee is on leave under section 102, the employee is entitled to the new or changed plan or benefits to the same extent as the employee would be if the employee were not on leave; and(ii)any change to a health plan, such as a change in coverage or to a premium or deductible, that applies to all employees of the employer's workforce on that plan, also applies to an employee enrolled under the plan and on leave under section 102.(C)DefinitionIn this paragraph, the term lockout means a labor dispute involving a work stoppage, in which an employer withholds work from its employees in order to gain a concession from the employees..3.Effective date(a)In generalThis Act, including the amendment made by this Act, takes effect on the date of enactment of this Act.(b)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary of Labor shall issue amended regulations under title I of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.), taking into account the amendments made by this Act.